10-1388-pr
    Brito v. Castillo



                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUM M ARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUM M ARY ORDER IN A
DOCUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (W ITH THE NOTATION “SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER
M UST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 22nd day of December, two thousand ten.

    PRESENT:
                GUIDO CALABRESI,
                ROBERT A. KATZMANN,
                DEBRA ANN LIVINGSTON,
                      Circuit Judges.
    ________________________________________________

    Bartolome Brito,

                              Plaintiff-Appellant,

                        v.                                               10-1388-pr


    Gloria Herron Arthur, Attorney at Law, Individually and in
    Official Capacity, Gaspar M. Castillo, Jr., Attorney at Law,
    Individually and in Official Capacity,


                      Defendants-Appellees.
    ________________________________________________

    FOR APPELLANT:                   Bartolome Brito, pro se, Ossining, N.Y.

    FOR APPELLEES:                   Dennis B. Schlenker, Esq., Albany, N.Y.
        Appeal from a judgment of the United States District Court for the Northern District of

New York (Kahn, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

        Plaintiff-Appellant Bartolome Brito, pro se, appeals from the district court’s judgment

granting Defendants-Appellees’ motion to dismiss his complaint for failure to state a claim upon

which relief can be granted. We assume the parties’ familiarity with the facts and procedural

history.

        This Court reviews de novo a district court’s dismissal of a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6), construing the complaint liberally, accepting all factual

allegations in the complaint as true, and drawing all reasonable inferences in the plaintiff’s favor.

See Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). The complaint must

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). Although all allegations contained in the complaint are

generally assumed to be true, this tenet is “inapplicable to legal conclusions.” Ashcroft v. Iqbal,

129 S. Ct. 1937, 1949 (2009).

        Because all of Appellant’s claims were brought pursuant to either 42 U.S.C. §§ 1985(3)

or 1986, the existence of a conspiracy, as provided for under § 1985(3), was essential to each

cause of action alleged. Gagliardi v. Vill. of Pawling, 18 F.3d 188, 194 (2d Cir. 1994). To state

a conspiracy claim under 42 U.S.C. § 1985, Appellant must have alleged: (1) some racial or other

class-based discriminatory animus underlying the Appellees’ actions; and (2) that the conspiracy

was aimed at interfering with Appellant’s protected rights. Bray v. Alexandria Women’s Health


                                                  2
Clinic, 506 U.S. 263, 268 (1993). Complaints containing only “conclusory, vague, or general

allegations of a conspiracy to deprive a person of constitutional rights” will be dismissed. Ostrer

v. Aronwald, 567 F.2d 551, 553 (2d Cir. 1977) (per curiam) (internal quotation marks omitted).

       Aside from conclusory assertions, Appellant failed to provide any factual allegations that

Appellees engaged in a conspiracy, or that they were motivated by unlawful discriminatory intent

or animus. Having conducted an independent review of the record and case law in light of these

principles, we affirm the district court’s judgment for substantially the reasons stated by the

district court in its thorough and well-reasoned memorandum decision and order. We have

considered all of Appellant’s arguments on appeal and find them to be without merit.

Accordingly, the judgment of the district court is AFFIRMED.


                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3